 OHIO FERRO-ALLOYS CORP.577Ohio Ferro-Alloys CorporationandLocal 2626, Unit-ed Steelworkers of America,AFL-CIOandRonaldW. Schiesz.Cases 19-CA-5907 and 19-CA-5980March 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn March 16, 1973, Administrative Law JudgeHerman Corenman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions together with a brief in support of itsexceptions to the Administrative Law Judge's Deci-sion;General Counsel filed exceptions and a brief insupport thereof, plus a reply brief to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decision in light of theexceptions and briefs and has decided to affirm theAdministrative Law Judge's rulings,findings,' andconclusions as modified herein,2 and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNationalLaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Ohio Ferro-AlloysCorporation,Tacoma,Washington,itsofficers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.iTheRespondent has excepted to certaincredibilityfindings made bytheAdministrativeLaw Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry WallProducts,Inc,91 NLRB 544, enfd.188 F.2d362 (C.A. 3, 1951)Wehave carefullyexamined the record and find no basis for reversing his findings.2We agree with the Respondent's contention that two of the 8(axl)violations foundby the Administrative Law Judgeinvolvedconduct whichoccurred outside the limitations period prescribedby Sec10(b) of the Act.Specifically, these occurrences are: (1) Plant ManagerYadeskie's statementto employeeHicks inNovember1971, wherein the former told Hicks that"he was not goingto put upwith anymore of this and he would get me"[referring to Hicks' efforts to enforce the bargaining agreement];and (2) ata meeting of picketsin theplant parkmg lot during the strike in October1971, Plant ManagerYadeskie's statement to Shop Steward 0 Crossland inthe presence of other employees"that we won'tbe ledby a bunch of lostsheep-we know whothey are andwe will definitely take care of them."Accordinglywe dismiss these allegations of the complaint.Further, the AdministrativeLaw Judgeconcluded that the Respondentviolated Sec 8(a)(1) when Supervisor Zampardo told employee Crossland tobe careful because Plant Manager Yadeskie was watching him and others.This conversationoccurredright afterYadeskiehad "cussed"Crossland forrecklessly operating a forklift in the plant.Crossland's conversation withZampardo was initiated by the former and there is no dispute concerningCrossland's handling of the forklift.Also, there is no specific portion of thecomplaint alleging this conduct as a violation.Considering these circum-stances,we find merit in Respondent's exception to this finding and wehereby overrule the Administrative Law Judge with respect to his finding.We agree with the Administrative Law Judge that,as to the discharge ofemployee Ronald D. Schiesz,this is a proper case for deferral to thearbitrator's decision,the requirements ofSpielbergMfg. Co.,112 NLRB1080, having been met. However, we do not adopt the Administrative LawJudge's characterization of the award as a "compromise"award.Further,we disavow his rationale suggesting that we would defer to such an award. Itisclear from the arbitrator'sdecision that the arbitrator did considerwhether Schiesz was discharged for his union activities and that thearbitrator found that Respondent acted improperly in discharging Schiesz.However,the arbitrator also found that Schiesz falsified his employmentapplication by stating therein that he had never been arrested or served ajail sentence when he in fact had a history of arrests and had been convictedand sentenced to San Quentin State Penitentiary for a term of 5 years to lifeTaking this factor into consideration,the arbitrator decided to orderreinstatement but not award backpay.Where an employee has obtained hisjob through the use of a false statement in his application, it is notrepugnant to the purposes and policies of the Act to order less thanreinstatement with backpay. See, e.g,SouthernAirwayCompany,124 NLRB749;W Kelly Gregory,Inc,207 NLRB No. 95.DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN,AdministrativeLaw Judge: Thiscase was heardat Tacoma,Washington, on January 16 and17, 1973,on a consolidated complaint issued September 8,1972. The consolidatedcomplaint was issued pursuant tocharges filed on June 23, 1972, by Local 2626 United SteelWorkers of America, AFL-CIO,herein calledthe Union,and on August 4, 1972, by RonaldW. Schiesz, anindividual. The consolidatedcomplaint alleges that OhioFerro-Alloys Corporation,herein calledthe Respondent,discriminatonlydischargedRonald W.Schiesz in violationof Section8(a)(1) and (3) of the Act and byits supervisorsuttered threats of reprisal against employees in violation ofSection 8(a)(1)of the Act. The Respondent'sansweradmits thatitdischargedRonald W. Schiesz,but deniesthat it in anymanner violatedthe Act. The Respondentpleads thatthe Board should defer to thedecision of thearbitrator providedfor under the terms of the collective-bargaining agreement betweentheRespondent and theUnion.All parties appearedat the hearing and were affordedfull opportunity to be heard,to present oral and writtenevidence,and to examine and cross-examine witnesses.The parties waivedoral arguments,but the GeneralCounsel andthe Respondenthave submittedbriefs whichhave been carefullyconsidered.Upon the entire record,' my observation of thedemean-or of the witnesses,and the briefs submittedby the parties,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe complaintalleges,the Respondent admits, and Ifind that the Respondentis anOhio corporation having aniThe General Counsel's unopposed motion to correct transcript which isattachedto hisbriefis granted.209 NLRB No. 77 578DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice and place of business in Tacoma, Washington, whereit is engaged in the production of alloys for the aluminumand steel industries.During the calendar year 1971,Respondent made purchases of supplies and materialsvalued in excess of $50,000 directly from points outside theState of Washington. Respondent is an employer engagedin commerce within themeaningof Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONThe pleadings establish, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundThe Respondent operates three manufacturing plants inOhio and one at Tacoma, Washington. The United SteelWorkers of America have for many years represented theproduction and maintenance employees in all of theRespondent's plants. The alleged unfair labor practicesinvolved only the Tacoma plant which is represented byLocal 2626, herein called the Union.In keeping with past practice, in the summer and fall of1971,theRespondent and the United Steelworkersnegotiated a multiplant collective-bargaining agreementcovering all four plants and the local unions at each plantnegotiated separately on local problems peculiar to eachplant. The new agreement was made effective October 1,1971, to October 1, 1974.The interpretation of article 10 of the new collective-bargaining agreement with respect to "substitute work"became a source of bitter controversy between manage-ment of the Tacoma plant and the Union's grievancecommittee at the Tacoma plant. The union committeemenwere advising the plant employees to refuse to performjobs under their interpretation of article 10 of theagreement and, instead, go home and still receive pay forthe remainder of the shift .2B.Threatsof ReprisalClifford A.Hicks was a member of the union grievancecommittee at the Tacoma plant, from the labor and2Apparently,the union committeemen were relying on the following twoparagraphs of paragraph 10 of the agreement.3ShouldManagement conclude to reactivate the employeesterminated job, the displaced employee can refuse all work and shall hepaid for the remainder of the shift4Should Management conclude to activate an employee's job whichwas not available at the beginning of the shift, the displaced employeeswillbe required to return to his job. Should his job be terminatedduring the remaining shift,he may refusesubstituteworkand shall bepaid for the remainder of the shift.The management people were requesting the employees to remain at workand perform the assigned job and to file a grievance if they protestedassignment of work9Yadeskie testified that he remembered this occasion and recalls tellingHicks again as he had told him on other occasions that we did not wantanyone coercing or forcing or harassing or pressuring the people into doingshipping department, where most of the rancor prevailed inconnection with the interpretation of article 10 of thecollective-bargainingagreement.Hicks testified credibly that, on one occasion inNovember 1971, he attendeda meetingwith about 30 otherpeople from the labor and shipping department which wascalled by Plant Manager Steve Yadeskie in the plant'slunchroom. At this meeting, Yadeskie discussed article 10and during the course of the discussion accused Hicks ofthreatening and coercing the men to comply with Hicks'interpretation of article 10.Hicks retorted that he wasenforcing the contract, that he wasn't coercing anybody.Yadeskie replied, according to Hicks credible testimony,that he "was not going to put up with anymore of this andhe would get me." I find that this remark by Yadeskie toHicks violated Section 8(a)(1) of the Act.3Hicks further testified credibly that on an occasion inMarch 1972, when he refused substitute work in relianceon his right under article 10 of the agreement, SupervisorPat Hutt told Hicks that "if he kept pushing this article 10,that they would have to suffer the consequences and alsothat they would shut the plant down. I find that thisremark by Hutt to Hicks constituted a threat of reprisal inviolation of Section 8(a)(1) of the Act .4Otis Crossland, who was a shop steward at the time,credibly testified thatwhile he was on strike duringcontract negotiations, and while he was on picket duty,PlantManager Yadeskie called a meeting of employees inthe parking lot and among other things told them "that wewill show them that we won't be led by a bunch of lostsheep-we know who they are and we will definitely takecare of them." I find thatthis statementby Yadeskieconstituted a threat of reprisal against the strike leaders inviolation of Section 8(a)(1) of the Act .5Crossland also testified credibly that Labor SupervisorPatHutt told him in confidence that the Union waspushing too hard, that we would break the company if wekept pushing and trying to enforce our contract. I do notfind that this statement made by Hutt to Crosslandconstituted a threat of reprisal but merely a prediction ofwhat could happen to the Respondent.Crossland testified credibly and without contradictionthat on one occasion Steve Yadeskie "cussed" him forrecklessly operating a forklift: After this incident, Cross-land testified he asked his foreman, Zampardo, if he wasthings that were his interpretation of article 10,that we were having enoughproblems andupsetting the employees was not conducive to good relationsYadeskietestifiedthat theUnited Steelworkers staff representative,ThomasD Hughes, was also present.Yadeskie,however,did not deny thathe told Hicks,as Hicks testified,that he "was not going to put up withanymore ofthis and he would get me."I therefore credit Hicks' testimonyconcerning this incident it is also noted that as a resultof Yadeskie'sremarks to Hicks on this occasion,Hicks filed a grievance4Hutt's recollection of this event is that he told Hicks thatif they didn'tstraightenout andthe Unionbe a little more lenient that they would heclosing theplant down5Yadeskieremembers this occasion when he talked to some of theemployees while Crosslandwas picketingYadeskietestified that whensomeof the employeesasked him if they were going back to work soon, hereplied,"I certainly hope so"-"Iwishyou wouldget back operating." Onthe basis of all the evidence and the other evidence which showsYadeskie'sexplosivetemper, I have concludedthat Crossland's testimony about thisincident is the more probable. OHIO FERRO-ALLOYS CORP.doing a good job and Zampardo said, "Yes," andexplained to Crossland that Yadeskie was worried aboutthe plant shutting down, and that he couldn't say toomuch, because Yadeskie was his superior. Crosslandcredibly testified that Zampardo told him to be carefulbecause Yadeskie was watching Crossland and others atthe time. In the context of the discord that had arisenbetween Yadeskie and the Union over the enforcement ofarticle 10 of the collective-bargaining agreement at thetime, I find that Zampardo's remark to Crossland that heand others were being watched constituted a threat ofreprisal within the meaning of Section 8(a)(1) of the Act.Employee Randall S. Swanson, chairman of the Union'ssafety committee, credibly and without contradictiontestified that the safety committee was having difficultygetting the Respondent to act on safety complaints, so hiscommittee filed a complaint with OSHA, the federalagency which administers the Occupational Safety andHealth Act, in March 1972. Subsequent to this complaintOSHA made an inspection of the plant. In a safety meetingwith the Respondent following the inspection, Yadeskiewas very upset and told Swanson that he had no business"filing the complaint outside the company and we shouldresolve things between us." Swanson credibly testified,and, without contradiction, Yadeskie made a few com-ments about his way of thinking and attitude, and toldhim, "it will send me down the road."I find that the aforesaid remark by Yadeskie to Swansonconstituted a threat of reprisal within the meaning ofSection 8(a)(1) of the Act.Swanson testified credibly that on an occasion afterSchiesz had been fired, he was having a private discussionwithMaintenance Supervisor Mervin Farmer concerningthe collective-bargaining agreement. Farmer told Swanson,"how bad we were hurting the company, and we'd betterhere, and I sure hope you don't have that same problem." Ifind that this statement by Farmer to Swanson served as awarning to Swanson not to push for enforcement of thecontract or else suffer the same fate that befell Schiesz whowas fired in February 1972. This warning constituted athreat of reprisal within the meaning of Section 8(a)(1) ofthe Act .6Swanson also testified credibly that sometime afterFebruary 1972, he noticed that one of the workers hadrefused to wear his safety glasses, so Swanson wrote up asafety referral form and submitted it to the furnacesupervisor, Elmer Bruner. Swanson credibly testified thatBruner at first refused to accept it and told Swanson, "Youarewatching me and I will watch you." Swanson alsotestified that Bruner told him he was going to "get" him.7 Ifind that Bruner's aforesaid remarks to Swanson violatedSection 8(a)(1) of the Act.Swanson credibly testified that on another occasion afterFebruary 1972, he observed that Bruner, in violation of the6 Farmer testified he did not recall having the aforesaid conversationwith Swanson. and testified further that he would not make such a remarkthat, "Ron Schicsz was too smart to work here," because he, "likes to haveall the intelligent help he can get " Farmer's assigned reason for not makingthe remark to Swanson is not convincing.In the context of the conversation,it is apparent that Swanson was referring to Schiesz' union activity when heused the expression. "too smart to work here."579contract, was relieving the dispatcher and thereby imper-missibly doing bargaining unit work. Swanson thereuponfileda grievance withBruner askingfor 4 hours paybecause he was doing bargaining unit work.WhenSwanson handed Bruner the grievance, an argumentensued as to whether or notBruner wasgoing to accept thegrievance.Bruner said he could not understand whySwanson was harassing him and again told him, "If you'rewatching me, I'll watch you and I'll get you."8 1 find thatthis remark made by Bruner to Swanson constituted athreat of reprisal in violation of Section 8(a)(1) of the Act.ArthurHahn has been chairman of the Union'sgrievance committee following Ron Schiesz' discharge inFebruary 1972.Hahn testified that on July 7, 1972, MaintenanceSupervisor Mervin Farmer approached him and asked himiftherewas any way that Hahn could "give up" thesubstitute work clause and promised to promote him to A-Maintenance man, if he could do that. Hahn replied thathe didn't have authority to give up any portion of thecontract, and it was his responsibility to uphold thecontract.Hahn testified that Bruner approached himseveral times to stop enforcing the substitute work clauseof the contract, and he testified that on one occasion afterJuly 1972, when he had presented seven or eight grievanceson supervisors doing bargaining unit work, MaintenanceSupervisor Farmer told Hahn that if he "gave up thegrievances on supervisor's work", that he would promotehim to "A-Maintenance." Hahn also testified that Farmertold him that the Respondent was "having trouble withOSHA, the Union, and the air pollution, and if the Uniondidn't slack off, the plant would close down."Farmer denies having offered Hahn a promotion to "A-Maintenance" man if he gave up filing grievances. Farmerdid recall a conversation with Arthur Hahn in which hetold Hahn the Company was in trouble financially, that hewas concerned about his job, and about the plant stayingin operation. Farmer describes the conversation furtherthat he related to Hahn that the economy in the alloyindustry was low; there was a lack of orders;- there was thefurther expense of complying with the National Safety Act,and "we seemed to be having a rash of unnecessary unionproblems-and I very definitely asked them if there wassomething that could be done to help enhance thecompany's position." Farmer testified that he did not recalldiscussingwithHahn the matter of supervisors doingbargaining work.Farmer testified credibly and produced documentaryevidence to the effect that Hahn did request a promotionto "A-Maintenance", and the request was denied on June14,1972, "because of lack of experience," and uponreconsideration was denied again on June 27, 1972. Farmerfurther credibly testified that on July 5, 1972, he didrecommend Hahn for "B-Maintenance." Farmer furthertestified credibly that under date of June 27, 1972, he made7Bruner testified he remembered the incident aboutthe safetyglassesbut that he didn'tmake the remarks attributed to himby SwansonBruner'sfailure to recount the substance of the conversation persuades me thatSwanson's account of what was said is credible8Bruner remembers this incident in which Swanson filed a grievance forhis relievingthe dispatcherHe testified that Swanson just sat there andwatched him for about30 minutes. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDa note to himself recounting the fact that on that day,"Arthur Hahn explained to M. Farmer that he had beeneasy to get along with until we didn't give him "A-Maintenance" and wrote him a reprimand-." In view ofthispositive and documentary evidence submitted tosupport Farmer's position, I credit Farmer's denial that heoffered to promote Hahn to "A-Maintenance" man if hewould forego filing grievances.Ido, however, credit Hahn's testimony that Farmer toldhim that he was having trouble with OSHA, the Union,and air pollution, and if the Union didn't slack off, theplant would close down. This threat to closedown the plantis consistentwith Farmer's concern which he expressed toHahn about the economic position of the Respondent. Ifind that this threat that the plant would close down if theUnion, "didn't slack off" violated Section 8(a)(1) of theAct.Robert Crabtree was a safety man and was elected totreasurerof the Union in February 1972. Crabtree testifiedcredibly that in March or April 1972 an employee namedBob Freeman came to him in the plant and complained tohim that he was being forced to do substitute work whichhe didn't want to do. Crabtree, together with Freeman,approached Labor Foreman Zampardo and told him ofFreeman's complaint. At this point, Crabtree and Zampar-do engaged in a debate over the question of whether or notBob Freeman could refuse the substitute work; Crabtreetaking the position that, under article 10 of the contract,Freeman could refuse the work and Zampardo taking theposition that he should perform the substitute work andfile a grievance. Crabtree credibly testified that Zampardotold him if Freeman went home, "Mr. Yadeskieis going toknow about it and I'm going to be in trouble", andCrabtree replied, "that's up to him." Zampardo then,speakingto Crabtree, said, "You keep creating problemsdown here for me and if it doesn't cease, I'm going to haveto find a way to put a stop to it."Zampardoagreesthat, in connection with the aboveincident concerning Freeman's refusalto perform substi-tute work, he told Freeman to go ahead and do the workand file a grievance. Zampardo, however, denies that hetoldCrabtree that if he didn't stop creating problems,Zampardo would have to find a way to put a stopto it. Inview of the distress that this substitute work problem wascausingZampardo, I am persuaded that Crabtree'stestimony is the more probable and accurate. I thereforefind that Zampardo's threat to put a stop to unioncomplaints about being forced to perform substitute workinterfered with employees' rights to file grievances and toenforce the contract and therefore violated Section8(a)(1)of the Act.Crabtree credibly testified that on June 30, 1972, a fellowemployee named Dave Willowby came to him in the plantand told him he was having a problem in the loading dockarea.PlantManager Yadeskie who was in the area at thetime, ran up to Crabtree and grabbed him by the arm. At9 Zampardo denied saying to Moms that "now that Ron is gone, maybethings will get back like they were," but admits he told Moms, "You guys,these petty grievances,ifyou got the cause,it'so.k., I don'tcare-we'llthrash them out and settle them.It's theonly wayto settle thingsWe got toget along.That'sall there is to it; otherwise,we're going to lose our jobs."Zampardo also recalled that he told Moms, "Now how would you like, youthispoint,Yadeskie told him that"he had" enough ofCrabtree's"bull-running around threatening and intimi-dating,"and that he would put a stop to it.Yadeskie'stestimonial account of this incident was that he saw anemployee away from his work area talking to Crabtree andhe learned that this employee was seeking advice fromCrabtree.When this employee went back to his job,Yadeskie testified he approached Crabtree and asked whatitwas about.After Crabtree explained the problem, hestarted walking away whereupon Yadeskie grabbed him bythe shirt and asked where he was going.Crabtree said hewas going to see Art Hahn, the Union's grievance man.Yadeskie testifies,he replied, "That isn't necessary.We justdo not want these people badgered anymore."Zampardo who was present when the incident occurredtestified that Yadeskie told Crabtree to return his work,and grabbed Crabtree by the sleeve and again orderedCrabtree to go back to his work. I find,on the basis of allthe testimony in connection with this last incident, thatYadeskie'sconductwas a legitimate exercise of theRespondent's right to direct the work force.In thisinstance,Crabtree was away from his work station andYadeskie directed him to return to his work.Timothy C.Morris was a union shop steward beginningin February 1972. Morris testified credibly-that after RonSchiesz was discharged, Zampardo said to him, "Well, RonSchiesz is gone, now, maybe things will get back like theywere."Morris testified,that on the same day, Zampardotold him that the Union was filing too many grievances,and that Yadeskie was angry with him and the otherforemen because they were not writing out enoughreprimands.I find that this remark by Zampardo to Morriswould have a restraining effect on the employees' right tofilegrievances and as such violated Section 8(axl) of theAct.9Moms, who was also on the Union's safety committee,testified credibly that in July 1972, he entered Yadeskie'soffice and there complimented him on his progress withrespect to plant safety. Morris testifies without contradic-tion that when he also told Yadeskie that the employeeswere getting tired of being watched, Yadeskie becameangry and said"It's people like you and Ron Schiesz andRobert Crabtree and Cliff Hicks and Randy Swanson .. .that is going to close this plant down."I find that thiscomment by Yadeskie referred to grievance activity of theemployees and to that extent interfered with, restrained,and coerced employees in their Section 7 right to filegrievances and constituted a threat of reprisal,namely,plant closing,in violation of Section 8(a)(1) of the Act.C.TheDischargeof RonaldD. SchieszRonald D. Schiesz was hired in November 1966. He hadbeen chairman of the Union's grievancecommittee sinceMay 1970. He was issueda "suspensionsubject todischarge" on February 8, 1972, and was dischargedguys giving me these grievances-how would you like this if I gave you areprimand"Ifind on the basis of the testimony of both Moms andZampardo that Zampardo's remarks about giving reprimands substantiallycorroborates Moms' testimony and in effect acted as a restrainton the filingof grievances OHIO FERRO-ALLOYS CORP.February 17, 1972, by Plant Manager Yadeskie after helearned that Schiesz had falsified his application foremployment. The General Counsel contends that Schieszwas discharged because of his union activity; the Respon-dent contends the discharge was for application falsifica-tion. The record shows without dispute that Schiesz was anaggressive chairman of the grievance committee and wasespeciallyactive in taking action in support of hisinterpretationof the contract, in filing grievances inconnection with plant safety, the substitute work issue, andin connection with supervisors performing bargaining unitwork.Schiesz called a 1-day strike on October 27, 1971, inprotest against the Respondent's failure to promptly postfor bidding all jobs in the labor and shipping department.Schiesz also called another strike beginning midnightOctober 30, 1971, which lasted until the afternoon ofOctober 31, 1971.It is established without dispute that Schiesz' conduct inenforcing the terms of the collective-bargainingagreement,particularly the substitute work clause of article 10, theclause forbidding supervisors from performing bargainingunit work, and in protesting unsafe conditions in the plantaroused the antagonism of the plant supervisors, especiallySteveYadeskie, the plant manager who dischargedSchiesz.ioSchiesz' union leadership caused a number of the olderemployees to fear that the turmoil and unrest in the plantwould perhaps cause the Tacoma plant to close its doors.Helen Laskey, aged 59, employed with the Respondentover 27 years as a dispatcher, was one such employee whowas nearing retirement. Laskey testified that she was quiteconcerned about Schiesz' conduct. She testified that "it justseemed like he was running the Union, where before theUnion would give a little and the men would give a littleand the company could give a little, Schiesz would not letus give one way or the other." Laskey testified that, in aconversation she had had with office manager DorisWillingham, "We couldn't understand . . . why he wantedto dictate to us, make us do just what he wanted us to do.We could not understand it at all. And he was telling uswhen we should take our breaks . . . that we had to have areliefmanto do it, that we couldn't have a foreman to doit;consequently, it got to the point that the dispatcherswould stay on the platforms for 8 hours at a time. We didnot want to leave Inexperienced men there." Miss LaskeyaskedMrs.Willingham if she could look into Schiesz'background "and find out where he had been workingbefore and why he was so strict with us."Mrs.Willingham credibly testified that not only HelenLaskey, but other employees asked her to look into Schiesz'background. Willingham discussed it with Labor ForemanZampardo and they both "wondered if Schiesz was a paidagent for some other company." This turmoil in the plant10 Schiesz credibly testified to an incident where, after twice observingYadeskie performing bargaining unit work in connection with the repair ofa furnace,he criticized Yadeskie and told him he was not setting a verygood example to other supervisors.Yadeskie became incensed and inprofane language told Schiesz that he was tired of his meddling and warnedSchiesz to"watch his step,"and that he was nothing but a dictator Schieszreplied that Yadeskie was the dictator-the despot and told him, "You'vereigned tyranically around this place for as long as I know and the thing581disturbedWillingham who feared that it might result in herlosing her job too by the plant's closing down. Willinghamsuggested to Zampardo that they "look into Schiesz'sbackground." Following this conversation with Willing-ham, and while Plant Manager Yadeskie was on vacation,Zampardo procured a police record on Schiesz whichdisclosed,among other things, that Schiesz had beenarrested for car theft and had served time for armedrobbery at the San Quentin penitentiary. As Yadeskie wasaway on vacation, Zampardo phoned one of the Respon-dent's executives, Mr. Cunningham in Ohio, to notify him.Zampardo testified that he suspected, because of theturmoil in the plant and the rumors he heard that theUnion was out to get him, as well from reading a story inTrue Magazine about industrial spies, that he suspectedthat Schiesz might be an industrial spy.When Yadeskie returned from his vacation on February7, 1972, Zampardo gave him the slip of paper containingSchiesz' police record. Yadeskie personally paid a visit tothe police station where he was assured on identifying aphotograph of Schiesz, that he indeed did have a policerecord.Yadeskie, thereupon, on February 8, 1972, issuedto Schiesz a suspension pending discharge for falsificationof his employment application.With respect to Schiesz' employment application, datedNovember 17, 1966, in answer to the printed question:"Have you ever been arrested or served a jail sentence?"Schieszwrote in the answer, "No." To the questions,"What Charge?," and, "What Penalty?," the answer wasleftblank.Over Schiesz' signature was the printedlanguage in the application, "I understand and agree thatanymisrepresentationor omission of facts on thisapplication is cause for cancellation of this application orwill be cause for immediate dismissal if I am employed."Yadeskie engaged a detective firm to procure a completepolice record which was furnished by the FBI. This recordshowed arrests for car theft 11-29-51, Armed robbery4-19-54, armed robbery 2-13-62 for which he wasconvicted on two counts and sentenced to San QuentinState Penitentiary, for a term of 5 years to life, as well asother arrests for minor offenses. When Yadeskie receivedthe FBI "blow-back" sheet on February 17, 1972, heturned it over to the Union on the same date andreaffirmed Schiesz' discharge.The Arbitration ProceedingPursuant to the grievance-arbitration processes of thecollective-bargaining agreement, the propriety of Schiesz'discharge was submitted to an arbitrator by agreementbetween the Respondent and the Union. A hearing washeld before the arbitrator on June 2, 1972. An experiencedstaff representative of the United Steelworkers of America,representedMr. Schiesz and the Respondent was repre-sented by legal counsel. A stenographic transcript wasthat irritatesyou is the fact thatthere is someone here that is stopping partof the action"and told him further that, "there are people around here thataren'tafraid of youand we are going to end this reign of intimidation andcoercion."Schiesz then told Yadeskie, "Whether you likeitor not, I will begivingyou your ChristmaspresentMonday,which will bea grievance"Later thatsame afternoonYadeskiecame to Schiesz and apologized for hisaction.Schiesz nevertheless did file the grievance with respectto Yadeskie'sperformance of bargaining unit work. 582DECISIONS OF NATIONALLABOR RELATIONS BOARDmade of the testimony,witnesses were called and examinedand cross-examined,documentary evidence was submittedby the parties and postheanng briefs were submitted to thearbitrator by each of the parties.The Union sought toprove,and argued in its brief,inter alia,that Schiesz'discharge was based on his union activity.The Respondentargued that the discharge was based solely on Schiesz'concealment of his criminal record in completing hisapplication for employment in November 1966.The Union's grievance report,Exhibit 4 in the arbitra-tion proceeding,dated 2-17-72 and signed by Schiesz andArthurW. Hahn,grievance chairman,reads as follows:Nature of Grievance SUSPENSION&DISCHARGE-Article 12On Feb. 13, 1972,after a review of my employmentapplication,the charge of "falsification" as stated inthe suspension notification was established as correctand the discharge was affirmed.On the basis of discussions held to date,IchallengeS.R. Yadeskie's assertions that the action taken in thiscase is neither discriminatory nor inconsistent with pastpractice.Ialso allege thatthe Co.'smotivation for thisaction hinges quite significantly on the grievant's activerole in unionactivity.Imaintain that this action is unfair and unjust. I asktobe reinstatedwithno loss of seniority, andcompensated for all earnings lost./s/ Arthur W.Hahn/s/,Ronald W.SchieszArthurHahnRonald W.Schiesz,#2910Grievance Chairman2/17/72The Respondent,in denying the grievance by letter dated2-22-72,an exhibit in the arbitration proceedings, an-swered as follows:Re:Grievance #16-72Dear Mr.Hughes:The grievant in this case has stated that his dischargewas motivatedby hisUnion activities';however, I wanttomake it clear that the discharge was not for hisactivities prior to his employment or subsequent to hisemployment,but for the fraud committed upon theCompanyat the time he was hired.The employment application completed by the grievantstates that any falsification of the record would bereason for immediate dismissal.The CompanyPoliciesand Procedures also list falsification as a reason forimmediate dismissal.Thisdismissalwas effectuatedimmediately upon knowledge of the falsification.At the time the grievant was hired, the Company washaving a large turn-over of employees;therefore, it wasimpossible to complete a thorough check of eachapplicant at the time of hire. In pre-employmentchecking, the Companycan only assume a reasonableburden with regard to time and expense,which makestruthful information provided by an applicant of primeimportance in checking his record, and in this case, wefind someof the prior employerslistedare non-existent.Itisapparent that the grievant did, knowingly,willfully,andwith intent to deceive, falsify hisemployment application.We must maintain thatManagement has a right that the mere passage of timecannot dissipate to weigh the total record and themeasure of the crimes committed in determining thesuitability of the applicant for employment.In this case had the record been known,the grievantwould not have been employed.DETERMINATION:Grievance DeniedSincerely,R.F.Miller,DirectorIndustrialRelationsRFM:dscc: S. R.YadeskieArt Hahn,Grievance ChairmanOn page 7 of the Union'spost-hearing brief to theArbitrator,it argued as follows:...Now this brings up the question of just whywas Mr.Schiesz discharged.The answer is simply-andthe Union proved beyond a doubt-that was for hisUnion activity. The company felt that if they couldrelieve themselves ofMr.Schiesz,somehow, theirUnion problems would vanish and there would be nomore turmoil in the plant.The Respondent argued on pages 15 and 16 of its post-hearing brief to the arbitrator that it was not motivated todischarge Schiesz because of his union activity. TheRespondent argued as follows:Next,the grievance would seek reinstatement be-cause of the Company's"motivation";itallegedlyhinged on"the grievant'sactive role in union activi-ties".Even if true,thiswould be no defense tofalsification of an employment application.But beyondthat there is no evidence that it was true. The Companyhas had a union for years.It has had active membersbefore.As Yadeskie put it,union activity is rather"cyclical".Itwillundoubtedly have active unionmembers in the future.There is no evidence that anyunion activity on Schiesz's part was a motivating factorinhisdischarge.True,some activities on his partcaused justified concern on the part of employees. Itwas the expression of this concern to Yadeskie thatcaused him to go to the Tacoma Police Departmentwhere he found out that Schiesz in fact had served a jailsentence and had a criminal record.Language in the arbitrator's decision clearly shows thatthe arbitrator considered the Union's claim that Schieszwas discharged for union activity.Thus the arbitrator,page 3 of his decision,in reciting theUnion's grounds for the reinstatement of Schiesz stated OHIO FERRO-ALLOYS CORP.that . . . "The grievant was discharged not for propercause but for union activity."That the issue of Schiesz' union activity was consideredby the arbitrator is disclosed further, page 5 of his decision,where he states as follows:Thus we are faced quite clearly with an issue whichcould possibly hinge on discrimination because ofunion activity. However the relations of the actions ofthe employees who carried the information to Yade-skie, to actual discrimination by the Company forUnion activity is a bit far-fetched.Further evidence that the arbitrator treated theissue astowhether Schiesz was dischargedfor unionactivityappears on page 5 of the arbitrator's decisionas follows:...We have a record, apparently, of a man whoonce on the job, was able to keep out of trouble withthe police and authorities, who performed adequatelyon the job and also became highly active in theleadership of union activities in the Company. Thesemattersmust not be disregarded in this case eventhough the proven falsification would seem to indicatethat discharge would be automatic.On page 7 of his decision, the arbitrator spoke asfollows:... In this case that would involve protectingSchiesz from the discriminatory actions of his fellowemployees because of his union activity.The Arbitrator'sDecisionand AwardApparently as a compromise between the respectivepositions of the Respondent and the Union, the arbitratormade the following award:Since the decision itself is clouded because of themutual errors ofboththeCompany and theemployee itwould appear that we have either to determine whocommitted the most fatal or significanterror or try toprovide a balance in the penalty. The latter is mychoice.Beginning no later than ten days from the date of thisaward I, therefore, order that the grievant RonaldSchiesz be offered his job back at the same rate of payas of the time he was terminated and only after he hasfilled out an application form accurately and properly.Should Schiesz accept the offer it will be with theconditions that should be convicted of any crime offelonious nature from the moment of his re-entry in thework of the Company he shall immediately bedischarged with no recourse. The grievant is not toreceive back pay or seniority credit for the time he hasnot been working for the Company. His seniorityaccumulation will start where he left off on February11, 1972.583Legal Analysis and ConclusionWith Respect to theDischarge of SchieszInSpielbergManufacturing Company,112 NLRB 1080,the Board while acknowledging that it is not bound, as amatter of law, by an arbitration award, held neverthelessthatwhere the arbitration "proceedings appear to havebeen fair and regular,all parties had agreed to be bound,and the decision of the arbitration panel is not clearlyrepugnant to the purposes and policies of the Act . . . . webelieve that the desireable objective of encouraging thevoluntary settlement of labor disputes will best be servedby our recognition of the arbitrator's award." This hascome to be known as theSpielbergdoctrine and has beenappliedbytheBoard in numerous decisions eitherdeferring to, or disregarding the, arbitrator'sdecision.Iam of the opinion,and I have concluded that theinstant case meets theSpielbergstandards.It is clear that the arbitration proceedings were fair andregular.The arbitrator,Dr.Keltner,was selected bymutual agreement from a panel submittedby the FederalMediation and Conciliation Service.Schiesz was represent-ed ably by Thomas D. Hughes, an experienced staffrepresentative of the United Steelworkers of America. Bothsideswere afforded full opportunity to present their caseand to submit briefs and to fully argue their respectivepositions.No claim is made that Schiesz was dissatisfiedwith or was opposed to union representation.Section 11.1, D of the 1971 collective-bargaining agree-ment provided for final and binding arbitration as the finalstep in differences arising between the Respondent and theUnion as to the meaning and application of the contractprovisions or should any trouble of any kind arise in theplant as provided in section 11.1 of the agreement.I am of the opinion and I conclude that the decision ofthe arbitrator was not clearly repugnant to the purposesand policies of the Act. On the basis of the record evidencewhich appears in the case at bar,reasonable minds coulddiffer with respect to the inferences to be drawn from theentire record. Some could reasonably find that Schiesz wasdischarged for concealing a past serious criminal record,and that if the Respondent had known of the record, itwould not have hired Schiesz in the first instance, asYadeskie testified. See, e.g.,N.L.RB. v.WhitelightsProductsDivision,298 F.2d 12, 16 (C.A. 1, 1962) andAlterman Transport Line, Inc.,173 NLRB 434. On the samerecord, other reasonable minds could fairly conclude thatSchiesz'aggressive union activity was the cause of hisdischarge, and that absenthis unionactivitywhich hadmade himpersona non gratato the Respondent, theRespondentwould not have discharged him on thediscovery of his past criminal record, particularly in viewofhis law abiding record and his satisfactory workperformance in the 5-1/2 years of his employment by theRespondent.See, e.g.,JacksonvillePaper Company, ADivision of Unijax Corporation,182 NLRB 6. As I havestated earlier in this Decision,it appears that the decisionand award of the arbitrator was calculated to strike acompromise between the opposing claims of Schiesz andthe Union on one hand, and the Respondent on the otherhand. The arbitrator's award, which was issued on August3, 1972, required an offer ofreinstatementwithin 10 days 584DECISIONSOF NATIONALfrom the award,but without backpay.The record showsthat Schiesz was reinstated with full seniority on October 9,1972, with backpay from August 13 to October9, 1972.The award also required Schiesz,as a condition ofreinstatement,to submit a new application form"accurate-ly and properly"with which he has complied.Having found that the criteria set forth in theSpielbergcase have been met,Ihave concluded,in deference to theaward of the arbitrator with which the Respondent hascomplied,that the 8(a)(1) and(3) allegation in connectionwith Schiesz'discharge should be dismissed.SeeGulfStates AsphaltCompany,200 NLRB No. 100(December18, 1972).CampbellSixty Six Express,Inc.,200 NLRB No.157 (December22, 1972).International Union of Electric,Radio and MachineWorkersLocalUnionNo.130AFL-CIO-CLC (Westinghouse Electric Corporation),200NLRB No. 115 (December5,1972).SuperiorMotorTransportationCo., Inc.,200 NLRBNo. 139.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threats to discharge employees, to issue repn-mands to them, to discriminate against them, or to takereprisals against them, because they filed grievances inconnectionwith their wages, hours, or other workingconditions and terms of employment, the Respondentviolated Section 8(a)(1) of the Act.4.By threats that the plant would close down ifemployees continued to file grievances with respect to theirwages, hours, and working conditions, the Respondentviolated Section 8(a)(1) of the Act.5.Itwould not effectuate the purposes and policies oftheAct to assert jurisdiction with respect to thoseallegations of the complaint relating to the discharge ofRonald Schiesz.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of this proceeding, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER"Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening to discharge, take reprisals against, ordiscriminate against employees because they have filedgrievanceswith respect to wages, hours, and workingconditions.(b) Threatemng to close the plant if the employees filegrievances with respect to their wages, hours, or workingconditions.(c) In any like or related manner, interfering with,restraining,or coercing employees in the exercise of theLABOR RELATIONS BOARDright to self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Post at its plant at Tacoma, Washington, copies of theattached noticemarked "Appendix." 12 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(b)The allegations of the complaint relating to thedischarge of Ronald W. Schiesz are dismissed.(c)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.11In the event no exceptions are filed as providedby Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.12 In the event the Board'sOrderisenforced by a Judgment of theUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall bechanged to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT threaten employees with loss of jobs,closing of the plant, or other punishment because oftheir union activity or because they filed grievances.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofthese rights.All employees are free to join or assist any union, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.Our employees are also free to refrain from any or all suchactivities, except to the extent that their rights may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorizedin Section 8(a)(3) of the National Labor Relations Act. OHIO FERRO-ALLOYS CORP.585OHIO FERRO-ALLOYSThisnotice must remain posted for 60 consecutive daysCORPORATIONfrom the date of posting and must not be altered, defaced,(Employer)or covered by any other material.Any questions concerning this notice or compliance withDatedByitsprovisions may be directed to the Board's Office, 10th(Representative)(Title)Floor,Republic, 1511 Third Avenue,Seattle,WashingtonThisisan official notice and must notbe defaced by98101, Telephone442-5692.anyone.